Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the first channel and the second channel penetrate the first portion of the third insulating layer,
the third channel and the fourth channel penetrate the second portion of the third insulating layer, 
the first channel is closer to the first sidewall than to the second sidewall, the second channel is closer to the second sidewall than to the first sidewall, the third channel is closer to the third sidewall than to the fourth sidewall, the fourth channel is closer to the fourth sidewall than to the third sidewall, a first imaginary straight line connecting the first recess and the second recess crosses the first channel,
a second imaginary straight line connecting the third recess and the fourth recess crosses the second channel, 

a fourth imaginary straight line connecting the seventh recess and the eighth recess crosses the fourth channel”.
Claims 22-30 depend from claim 21, and therefore, are allowed for the same reason as claim 21.

Regarding claim 31: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the fourth sidewall has a seventh recess, an eighth recess and a fourth protrusion between the seventh recess and the eighth recess,
the first channel and the second channel penetrate the first portion of the stack, the third channel and the fourth channel penetrate the second portion of the stack, the first channel is closer to the first sidewall than to the second sidewall, the second channel is closer to the second sidewall than to the first sidewall, the third channel is closer to the third sidewall than to the fourth sidewall, the fourth channel is closer to the fourth sidewall than to the third sidewall, a first imaginary straight line connecting the first recess and the second recess crosses the first channel,
a second imaginary straight line connecting the third recess and the fourth recess crosses the second channel, 
a third imaginary straight line connecting the fifth recess and the sixth recess crosses the third channel,

a fourth imaginary straight line connecting the seventh recess and the eighth recess crosses the fourth channel,
the first channel is disposed between the first protrusion and the third recess, the second channel is disposed between the second protrusion and the first recess, the third channel is disposed between the third protrusion and the seventh recess, and the fourth channel is disposed between the fourth protrusion and the fifth recess”.

Claim 32-35 depend from claim 31, and therefore, are allowed for the same as claim 31.

Regarding claim 36: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the first channel and the second channel penetrate the first portion of the stack, the third channel and the fourth channel penetrate the second portion of the stack, the first channel is closer to the first sidewall than to the second sidewall, the second channel is closer to the second sidewall than to the first sidewall, the third channel is closer to the third sidewall than to the fourth sidewall, the fourth channel is closer to the fourth sidewall than to the third sidewall, a first imaginary straight line connecting the first recess and the second recess crosses the first channel,


a third imaginary straight line connecting the fifth recess and the sixth recess crosses the third channel,
a fourth imaginary straight line connecting the seventh recess and the eighth recess crosses the fourth channel,
the first channel is disposed between the first protrusion and the third recess, the second channel is disposed between the second protrusion and the first recess, the third channel is disposed between the third protrusion and the seventh recess, and the fourth channel is disposed between the fourth protrusion and the fifth recess”.

Claim 37-40 depend from claim 36, and therefore, are allowed for the same reason as claim 36.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.